The Court.
1. The punishment authorized by section 245, Penal Code, is not excessive, cruel, or unusual within the meaning of section 6, article 1, of the constitution.
2. People v. Turner, 65 Cal. 540, to which we adhere, disposes of the second point made for petitioner.
*33. The entire judgment is not void. . That portion of it providing for imprisonment as a means of enforcing the payment of the fine is separable from the rest. The sentence to imprisonment as a punishment is in force, and the petitioner cannot now be discharged, whatever may hereafter be his rights regarding the order of imprisonment as to the fine. Whether he will be entitled to a discharge on the expiration of the two years, we indicate no opinion.
The petitioner is remanded, and the writ discharged.